Title: To John Adams from William Ellery, 22 January 1778
From: Ellery, William
To: Adams, John


     
      Sir
      York Town Jany. 22d. 1778
     
     I received a few days since a Letter from my good friend William Vernon Esqr., One of the members of the Navy Board in the Eastern department; in which he informed me that he was about to send his son, William, to France; with the View of placing him in a good, reputable, mercantile house; either in Nantz, Bourdeaux or Rochelle, and desired that I would obtain Letters recommendatory of him to the honorable Commissioners at the Court of France.
     It would give me great pleasure to oblige both the father and the son, and I know no way in which I could do it so effectually, if I should be so happy, as by introducing him to your favorable notice and attention.
     I remember Horace’s caution;—but I think I run no other hazard in recommending young Mr. Vernon to your notice, but that of being refused a favour, which I acknowledge I have but small pretensions to ask: A hazard which I hope you will think me excuseable in running for the sake of serving a friend.
     
     He was educated at Jersey College, and at the last commencement proceded Batchelor of Arts. I have inquired into his Character of President Witherspoon and Professor Houston, who was late Dep: Secry of Congress. They both speak well of his morals and behaviour while he was at College. I have some Acquaintance with him, and think that he is an amiable Youth. If he should have the honour of going a passenger in the Ship that carries you, you will have an opportunity of knowing him thoroughly before you reach your destined port. Heartily wishing you a safe and pleasant passage, and that health happiness and success may attend you I am most respectfully Yrs
     
      Wm Ellery
     
    